 



Exhibit 10.65

NATIONAL CITY CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
National City Corporation

     WHEREAS, National City Corporation (”Corporation”) currently has in effect
the National City Corporation Long-Term Cash and Equity Incentive Plan Effective
April 6, 2004 (the “Plan”); and

     WHEREAS, Article 6 of the Plan provides for the award of Restricted Stock
to employees of the Corporation and Subsidiaries as selected from time to time
by the Corporation’s Compensation and Organization Committee or another
committee appointed by the board of directors of the Corporation (the
“Committee”);

     WHEREAS, the individual identified as Grantee (“Grantee”) on the cover
sheet that is attached hereto and hereby made a part hereof (“Cover Sheet”) is a
key employee of Corporation and/or a Subsidiary (collectively and individually
the “Employers”);

     WHEREAS, the execution of a Restricted Stock Grant in the form hereof has
been duly authorized by the Committee;

     WHEREAS, the Corporation desires reasonable protection for its confidential
business information and from competitive activity by Grantee; and

     WHEREAS, the Grantee agrees to receive an award of Restricted Stock under
the Plan subject to the terms of this agreement;

     NOW, THEREFORE, pursuant to the Plan, the Corporation hereby grants to the
Grantee subject to the terms and conditions of this agreement on the date listed
on the Cover Sheet as the “Grant Date”, an Award of such number of shares of
Restricted Stock of the Corporation as is stated in the Cover Sheet, subject to
the terms and conditions of the Plan and to the following terms, conditions,
limitations and restrictions and the Corporation and the Grantee hereby agree as
follows:

     1. The shares of Common Stock subject to this Award shall be fully paid and
nonassessable and shall be represented by a certificate or certificates
registered in the Grantee’s name, and as specified in the Plan, endorsed with a
legend referring to the restrictions set forth in this agreement. Such
certificates shall be delivered to the Escrow Agent to be held pursuant to the
terms of this agreement and the Plan. The Grantee shall execute and deliver to
the Escrow Agent a blank irrevocable stock power in the form attached to this
agreement. Additionally, the Grantee shall deliver to the Escrow Agent, at the
request of the Escrow Agent, a written verification of the Grantee’s tax
identification number on the form prescribed therefor by the Department of the
Treasury.

     2. The Grantee shall have all the rights of a stockholder with respect to
the Restricted Stock comprising this Award, including the right to vote the
shares and to receive all dividends paid thereon. Any additional shares of
equity securities which the Grantee may become entitled to receive by virtue of
a share dividend, a merger or reorganization in which the Corporation is the
surviving corporation or any other change in capital structure shares shall also
be a part of and shall be referred to as the “Restricted Stock” and shall be
subject to the restrictions set forth herein and the Plan Restrictions. With
respect to any additional shares of Restricted Stock to which the Grantee
becomes entitled under the circumstances described in the preceding sentence,
the Grantee and the Corporation (i) agree that such additional shares shall be
deposited directly with the Escrow Agent, (ii) irrevocably direct the transfer
agent to deliver such additional shares to the Escrow Agent, and (iii) agree
that such delivery shall constitute constructive delivery to the Grantee. The
Grantee agrees to execute upon Escrow Agent’s request additional stock powers
with respect to such additional shares. Any cash dividends, proxy materials or
other items of similar nature issued with respect to the Restricted Stock and
received by the Escrow Agent shall be forwarded immediately to the Grantee.

     3. The Restricted Stock may not be sold, exchanged, assigned, transferred,
pledged or otherwise disposed of by the Grantee except to the Corporation until
the lapse of the restrictions prescribed in paragraph 4 of this agreement or the
Plan Restrictions, except that the Grantee’s rights with respect to the
Restricted Stock may be transferred by will or pursuant to the laws of descent
and distribution. Any attempted transfer in violation of the provisions of this
paragraph shall be void, the purported transferee shall obtain no rights with
respect to such Restricted Stock and the Restricted Stock subject to the
attempted transfer shall be forfeited as provided in the Plan.

     4. The restrictions on transferability described in paragraph 3 of this
agreement shall lapse on the earlier of March 1, 2006, a Change in Control, the
Grantee’s retirement at of after the age of 55 with 10 or more years of
employment service with the Employers (“Retirement”), death or Disability. The
date of any such Change of Control shall be determined by the Committee.

     5. In addition to any event resulting in forfeiture provided for in the
Plan, all of the Restricted Stock shall be forfeited upon the occurrence, prior
to the the earliest of any of the events prescribed in paragraph 4 of this
agreement for the lapse of the restrictions on transferability, of any of the
following events:

     (i) the Grantee ceases to be an Employee for any reason;

     (ii) the Committee finds that the Grantee has been convicted of a felony or
misdemeanor involving fraud or dishonesty on the part of the Grantee towards the
Employers; or

     (iii) the Grantee breaches the terms of paragraphs 12, 13, 14, 15 or 16 of
this agreement, but forfeiture shall not be the Corporation’s sole remedy for
such breach.

In the event of any forfeiture of Restricted Stock, such Restricted Stock shall
be canceled and returned to the Corporation.

Page 1



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
National City Corporation

     6. At such time as the restrictions on the Restricted Stock lapse, the
Employers’ obligation of delivery to the Grantee of Common Stock free and clear
of all restrictions shall be conditioned upon the Grantee and the Employers
having reached a mutual agreement in accordance with the Plan as to any federal,
state, local, or foreign tax withholding obligations of the Employers for the
benefit of the Grantee. To the extent shares of Common Stock that have become
free and clear of all restrictions are used to satisfy withholding obligations,
such obligations shall be calculated using the employer’s minimum applicable
statutory withholding rates.

     7. All Restricted Stock held hereunder shall be held and disposed of
pursuant to the Plan and this agreement. The Escrow Agent shall conclusively
presume that any written instructions given to it by the Corporation conform to
the Plan and this agreement.

     8. Instructions may be given to the Escrow Agent on behalf of the
Corporation by any of those officers, other than the Grantee, approved by the
Committee for Plan administrative purposes. The Corporation fully indemnifies
the Escrow Agent against any loss or claim which it may sustain arising directly
or indirectly out of any dispute between the Corporation and the Grantee, or any
claim of a third party, for any action taken or omitted in reliance on the
provision of this agreement. The Escrow Agent shall not be liable for any error
of judgment or for any act done or steps taken or omitted by it in good faith,
or for any mistake of fact or law or for anything which it may do or refrain
from doing in connection herewith, except for its own bad faith, gross
negligence or willful misconduct.

     9. Nothing contained herein shall confer upon the Grantee any right to
continued employment with the Employers, nor shall it interfere in any way with
the right of the Employers to terminate the employment of the Grantee at any
time, with or without cause.

     10. Upon the lapse of the restrictions on the Restricted Stock in
accordance with paragraph 4 of this agreement, the Escrow Agent shall remove the
certificates for the Restricted Stock from escrow and deliver them to the
Corporation for reissuance and delivery of unrestricted Common Stock in the name
of the Grantee at the time and in the manner provided in the Plan and thereafter
this agreement shall be terminated.

     11. It is the intention of the parties that this agreement shall not be
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). Notwithstanding any other provision of this agreement to the
contrary, if a final nonappealable determination has been made by a court of
competent jurisdiction or an opinion of counsel has been rendered to the effect
that this agreement is not exempt from Parts 2, 3 and 4 of Title I of ERISA, all
of the Restricted Stock shall be forfeited; provided, however, that upon such an
occurrence the Committee may, in its discretion, with respect to all or a
portion of the Restricted Stock, terminate the restrictions on transferability.

     12. Grantee acknowledges and agrees that in the performance of his duties
of employment with the Employers he may be in contact with customers, potential
customers and/or information about customers or potential customers of the
Employers either in person, through the mails, by telephone or by other
electronic means. Grantee also acknowledges and agrees that trade secrets and
Confidential Information of the Employers, as defined in paragraph 12(c) of this
agreement, gained by Grantee during his employment with the Employers, have been
developed by the Employers through substantial expenditures of time, effort and
financial resources and constitute valuable and unique property of the
Employers. Grantee further understands, acknowledges and agrees that the
foregoing makes it necessary for the protection of the Employers’ businesses
that Grantee not divert business or customers from the Employers and that the
Grantee maintain the confidentiality and integrity of the Confidential
Information as hereinafter as defined:

     (a) Grantee agrees that he will not, during his employment by the Employers
and for a period of one year after such employment ends, no matter how
terminated (the “Business Protection Period”):

     (i) directly or indirectly solicit, divert, entice or take away any
customers, business, patronage or orders of the Employers with whom the Grantee
has had contact, involvement or responsibility during his or her employment with
the Employers, or attempt to do so, for the sale of any product or service that
competes with a product or service offered by the Employers,

     (ii) directly or indirectly solicit, divert, entice or take away any
potential customer identified, selected or targeted by the Employers with whom
the Grantee has had contact, involvement or responsibility during his or her
employment with the Employers, or attempt to do so, for the sale of any product
or service that competes with a product or service offered by the Employers, or

     (iii) accept or provide assistance in the accepting of (including, but not
limited to, providing any service, information, assistance or other facilitation
or other involvement) business, patronage or orders from customers or any
potential customers of the Employers with whom Grantee has had contact,
involvement or responsibility on behalf of any third party or otherwise for
Grantee’s benefit.

Nothing contained in this paragraph 12(a) shall preclude Grantee from accepting
employment with a company, firm, or business that competes with the Employers so
long as the Grantee’s activities do not violate the provisions of subparagraphs
12(a)(i), 12(a)(ii) or 12(a)(iii) above or any of the provisions of paragraphs
12(b) and 12(c) below.

Page 2



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
National City Corporation

     (b) Grantee agrees that he will not directly or indirectly at any time
during or after the term of this agreement solicit, induce, confer or discuss
with any employee of the Employers or attempt to solicit, induce, confer or
discuss with any employee of the Employers the prospect of leaving the employ of
the Employers, termination of his or her employment with the Employers, or the
subject of employment by some other person or organization. Grantee further
agrees that he will not directly or indirectly at any time during or after the
term of this agreement hire or attempt to hire any employee of the Employers.

     (c) Grantee will keep in strict confidence, and will not, directly or
indirectly, at any time during or after the term of this agreement, disclose,
furnish, disseminate, make available or use (except in the course of performing
his duties of employment with the Employers) any trade secrets or confidential
business or technical information of the Employers or their customers (the
“Confidential Information”), without limitation as to when or how Grantee may
have acquired such information. The Confidential Information shall include the
whole or any portion or phase of any scientific or technical information,
design, process, procedure, formula, pattern, compilation, program, device,
method, technique or improvement, or any business information or plans,
financial information, or listing of names, addresses or telephone numbers,
including without limitation, information relating to the Employers’ customers
or prospective customers, the Employers’ customer list, contract information
including terms, pricing and services provided, information received as a result
of customer contacts, the Employers’ products and processing capabilities,
methods of operation, business plans, financials or strategy, and agreements to
which the Employers may be a party. The Confidential Information shall not
include information that is or becomes publicly available other than as a result
of disclosure by the Grantee. Grantee specifically acknowledges that the
Confidential Information, whether reduced to writing or maintained in the mind
or memory of Grantee and whether compiled by the Employers and/or Grantee,
derives independent economic value from not being readily known to or
ascertainable by proper means by others who can obtain economic value from its
disclosure or use, that reasonable efforts have been put forth by the Employers
to maintain the secrecy of such information, that such information is the sole
property of the Employers and that any retention and use of such information
during or after the Grantee’s employment with the Employers (except in the
course of performing his duties of employment with the Employers) shall
constitute a misappropriation of the Employers’ trade secrets. Grantee further
agrees that, at the time of termination of his employment he will return to the
Employers, in good condition, all property of the Employers, including, without
limitation, the Confidential Information. In the event that said items are not
so returned, the Employers shall have the right to charge Grantee for all
reasonable damages, costs, attorney’s fees and other expenses incurred in
searching for, taking, removing, and/or recovering such property. If the Grantee
is requested or required (either verbally or in writing) to disclose any
Confidential Information, he shall promptly notify the Employers of this request
and he shall promptly provide the Employers with a copy of the written request
or a description of any verbal request so that the Employers may seek a
protective order or other appropriate remedy. If a protective order or other
appropriate remedy is not obtained in a reasonable period of time, the Grantee
may furnish only that portion of the Confidential Information that he legally
required to disclose.

     13. During the Business Protection Period (and for any extended period as
provided in paragraph 14 below) Grantee agrees to communicate the contents of
this agreement to any person, firm, association, or corporation that Grantee
intends to be employed by, associated with, or represent.

     14. If it shall be judicially determined that Grantee has violated any of
his obligations under paragraph 12 of this agreement, then the period applicable
to the obligation which he shall have been determined to have violated shall
automatically be extended by a period of time equal in length to the period
during which said violation(s) occurred.

     15. Grantee acknowledges and agrees that the remedy at law available to
Employers for breach of any of his obligations under this agreement would be
inadequate, and agrees and consents that in addition to any other rights or
remedies that Employers may have at law or in equity, temporary and permanent
injunctive relief may be granted in any proceeding that may be brought to
enforce any provision contained in paragraphs 12 through 14 of this agreement,
without the necessity of proof of actual damage.

     16. Grantee acknowledges that Grantee’s obligations under this agreement
are reasonable in the context of the nature of the Employers’ businesses and the
competitive injuries likely to be sustained by the Employers if Grantee violated
such obligations. Grantee further acknowledges that this agreement is made in
consideration of, and is adequately supported by the Restricted Stock Award,
which Grantee acknowledges constitutes new and good, valuable and sufficient
consideration.

     17. The failure of the Employers to enforce any provision of this agreement
shall not be construed to be a waiver of such provision or of the right of the
Employers thereafter to enforce each and every provision.

     18. All provisions, terms, conditions, paragraphs, agreements and covenants
(“Provisions”) contained in this agreement are severable and, in the event any
one of them shall be held to be invalid, this agreement shall be interpreted as
if such Provision was not contained herein,

Page 3



--------------------------------------------------------------------------------



 



NATIONAL CITY CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
National City Corporation

and such determination shall not otherwise affect the validity of any other
Provision.

     19. As used in this agreement, Disability means “Disability” as defined in
and entitling the Grantee to initial benefits under the National City Long-term
Disability Plan. All other capitalized terms used but not defined in this
agreement shall have the meanings ascribed to such terms as set forth in the
Plan.

     20. It is the Grantee’s responsibility to execute this agreement (the
“Executed Agreement”) and deliver the Executed Agreement to the Corporate Human
Resources Department at the address listed on the cover sheet. If the Executed
Agreement is not received by the Corporate Human Resources Department within
90 days after the Grant Date, this Restricted Stock grant shall terminate and
this agreement shall be null and void.

     21. The Grantee agrees that any action, claim, counterclaim, cross claim,
proceeding, or suit, whether at law or in equity, whether sounding in tort,
contract, or otherwise at any time arising under or in connection with this
agreement, the administration, enforcement, or negotiation of this agreement, or
the performance of any obligations in respect of this agreement (each such
action, claim, counterclaim, cross claim, proceeding, or suit, an “Action”)
shall be brought exclusively in a federal court or state court located in the
city of Cleveland, Ohio. Each of the parties hereby unconditionally submit to
the jurisdiction of any such court with respect to each such Action and hereby
waive any objection each of the parties may now or hereafter have to the venue
of any such Action brought in any such court.

Page 4